DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Mr. Sean Thavonekham (Reg. No. 58,611) on 06/02/2022.
The application has been amended as follows:
For the claims:
12. (Twice-Currently Amended) An apparatus comprising:
a printed circuit board comprising a cavity;
a package coupled to a first side of the printed circuit board, the package comprising: a substrate; and an integrated device coupled to the substrate,
wherein the integrated device is located at least partially in the cavity of the printed circuit board; and
means for patch shield coupled to a second side of the printed circuit board,
wherein the means for patch shield includes a plurality of shield interconnects that are configured as an electromagnetic interference (EMI) shield for the integrated device located at least partially in the cavity of the printed circuit board,
wherein at least a portion of the means for patch shield is located over the cavity of the printed circuit board such that the integrated device is located between the substrate and the means for patch shield, and
wherein the means for patch shield is configured as [[an electromagnetic interference (EMI)]] the EMI shield over a back side of the integrated device of the package.
13. (Cancelled).
14. (Cancelled).

Allowable Subject Matter
Claims 1-12, and 15-25 are allowed.
The following is an examiner's statement of reasons for allowance:
In response to remarks and claimed amendments made in Applicant’s Amendment filed on 03/10/22, and further with claimed amendment as above, applicant’s arguments are persuasive. Amended claims have been considered and upon conclusion of a comprehensive search of the prior arts. The Office indicates that the claims, as amended, are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848